                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     IOANNIS KANELLAKOPOULOS,                            Case No. 15-cv-04674-BLF
                                   8                      Plaintiff,
                                                                                             JUDGMENT
                                   9                v.

                                  10     UNIMERICA LIFE INSURANCE
                                         COMPANY,
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             In accordance with the jury’s verdict entered on March 20, 2018, and the Court’s Findings

                                  15   of Fact and Conclusions of Law Re: Plaintiff’s UCL Claim filed on October 17, 2018, attached

                                  16   hereto,

                                  17             It is hereby ordered and adjudged that Plaintiff, Dr. Ioannis Kanellakopoulos, take nothing

                                  18   by this action and that

                                  19             Judgment is entered for Defendant, Unimerica Life Insurance Company, and against

                                  20   Plaintiff, Dr. Ioannis Kanellakopoulos.

                                  21

                                  22   Dated: October 17, 2018

                                  23                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
